           Case 1:18-cv-02871-OTW Document 132 Filed 04/22/21 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------X
                                                              :
CLAY CALLE JARA,
                                                              :
                        Plaintiff,                            :     18-CV-2871 (OTW)
                                                              :
                      -against-                               :
                                                              :
MANNA 2ND AVENUE LLC, et al.,                                 :
                                                              :
                        Defendants.                           :
-------------------------------------------------------------x

                                                                :
ALFREDO BELLO HERRERA AND ANGELO
                                                                :   20-CV-11026 (GHW) (OTW)
BELLO SILVA, on their own behalf and on
                                                                :
behalf of others similarly situated,
                                                                :
                        Plaintiffs,                             :          ORDER
                                                                :
                      -against-                                 :
                                                                :
MANNA 2ND AVENUE LLC, et al.,                                   :

                        Defendants.

-------------------------------------------------------------

ONA T. WANG, United States Magistrate Judge:

         Bello Herrera, et al. v. Manna 2nd Avenue LLC, et al., 20-CV-11026 (GHW) (OTW), has

been referred to me for general pretrial purposes. A related case, Clay Calle Jara v. Manna 2nd

Ave LLC, et al., 18-CV-2871 (OTW), has been assigned to me for all purposes on the parties’

consent pursuant to 8 U.S.C. § 636(c). The parties in 20-CV-11026 (GHW) (OTW) shall meet and

confer and advise the Court by May 14, 2021 as to whether they jointly consent to decision of

this action by a United States Magistrate Judge (that is, the undersigned), pursuant to the

consent form available on the Southern District website at
        Case 1:18-cv-02871-OTW Document 132 Filed 04/22/21 Page 2 of 2



https://www.nysd.uscourts.gov/forms/consent-proceed-us-magistrate-judge. If both parties

consent, they should complete counterparts of the form and file such on the docket. If either

or both parties do not consent, counsel shall report to chambers that the parties do not

consent, without indicating any particular party’s consent or non-consent. This Order is not

meant to interfere in any way with the parties’ absolute right to decision by a United States

District Judge, but is merely an attempt at preserving scarce judicial resources and reminding

the parties of their option pursuant to 28 U.S.C. § 636(c).


       SO ORDERED.

                                                              s/ Ona T. Wang
Dated: April 22, 2021                                                    Ona T. Wang
       New York, New York                                       United States Magistrate Judge




                                                2
